Name: Commission Regulation (EC) No 1482/2002 of 16 August 2002 amending Regulations (EC) No 1938/2001, (EC) No 1939/2001 and (EC) No 1940/2001 on the opening of standing invitations to tender for the resale on the Community internal market of rice held by the Spanish, Greek and Italian intervention agencies for use in animal feed
 Type: Regulation
 Subject Matter: agricultural activity;  marketing;  trade policy;  Europe;  plant product
 Date Published: nan

 Avis juridique important|32002R1482Commission Regulation (EC) No 1482/2002 of 16 August 2002 amending Regulations (EC) No 1938/2001, (EC) No 1939/2001 and (EC) No 1940/2001 on the opening of standing invitations to tender for the resale on the Community internal market of rice held by the Spanish, Greek and Italian intervention agencies for use in animal feed Official Journal L 221 , 17/08/2002 P. 0003 - 0003Commission Regulation (EC) No 1482/2002of 16 August 2002amending Regulations (EC) No 1938/2001, (EC) No 1939/2001 and (EC) No 1940/2001 on the opening of standing invitations to tender for the resale on the Community internal market of rice held by the Spanish, Greek and Italian intervention agencies for use in animal feedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(1), as last amended by Commission Regulation (EC) No 411/2002(2), and in particular Article 8(b) thereof,Whereas:(1) Commission Regulation (EEC) No 75/91(3) lays down the procedures and conditions for the disposal of paddy rice held by intervention agencies.(2) The current tendering procedure has not yet resulted in the disposal of the quantity put up for sale. It is therefore necessary to set a later date for the final partial invitation to tender under Commission Regulations (EC) No 1938/2001(4), (EC) No 1939/2001(5) and (EC) No 1940/2001(6), as last amended by Regulation (EC) No 1101/2002(7).(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Regulations (EC) No 1938/2001, (EC) No 1939/2001 and (EC) No 1940/2001 are amended as follows:In Article 5(3), the date "28 August 2002" is replaced by "27 November 2002".Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 August 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 329, 30.12.1995, p. 18.(2) OJ L 62, 5.3.2002, p. 27.(3) OJ L 9, 12.1.1991, p. 15.(4) OJ L 263, 3.10.2001, p. 11.(5) OJ L 263, 3.10.2001, p. 15.(6) OJ L 263, 3.10.2001, p. 19.(7) OJ L 166, 25.6.2002, p. 16.